Citation Nr: 1401365	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, including as secondary to service-connected residuals of a right ankle fracture, degenerative disc disease of the lumbar spine, and/or osteoarthrosis of the left knee.

2.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected residuals of a right ankle fracture, degenerative disc disease of the lumbar spine, and/or osteoarthrosis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision  of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board remanded these claims for further development in June 2010, and subsequently denied them in a June 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the claims back to the Board in February 2013.  The Board then remanded the claims once again in July 2013 for additional development consistent with the instructions in the JMR.

This appeal was processed as part of the electronic Veterans Benefits Management System (VBMS).  A portion of the Veteran's records are also contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's right knee disorder is not etiologically related to service, and is not proximately due to or aggravated by a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in various letters dated July 2004, September 2008, November 2008, and May 2011.  Although complete notice was provided only after the initial adjudication of the claim, the Veteran is not prejudiced, as his claim was subsequently readjudicated in a supplemental statement of the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and post-service treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

In this case, post-service treatment records reflect diagnoses of a right knee disability, and element (1) has been satisfied.  However, element (2) has not been satisfied.  The Veteran's service treatment records do not reflect any complaints, treatment, or diagnoses associated with a right knee condition.  A March 1986 separation examination shows the Veteran denied a history of a "trick" or locked knee, and no right knee findings were noted by the examiner.  The first documented complaints of a right knee condition are from April 2003.

To the extent that the Veteran may have asserted that he sustained a right knee condition in service, the Board finds such assertions to be less credible than the service records which contain no such finding.  Typically, when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported.  See Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011).  In this case, the Veteran did report other orthopedic issues involving the right ankle, low back, and left elbow.  He also reported numerous other symptoms or conditions during his service, including a skin rash, upper respiratory infection, hearing loss, burns, a urinary condition, abrasions, nosebleeds, nausea, and vomiting.  Therefore, it is unlikely that he sustained a right knee injury in service but failed to report such symptoms, including during his separation examination.  Therefore, element (2) for direct service connection has not been satisfied, and direct service connection is not warranted.

III.  Secondary Service Connection

The Veteran also argues that his right knee condition is secondary to his other service-connected disabilities, including a right ankle fracture, degenerative disc disease of the lumbar spine, and/or osteoarthrosis of the left knee.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

As noted above, the Veteran has been diagnosed with a right knee condition.  Therefore, the pertinent question is whether the condition is proximately due to, or aggravated by, a service-connected disability.

In a letter dated August 2003, Dr. Megariotis explained that he had evaluated both of the Veteran's knees and that x-rays showed severe osteoarthrosis on the left and mild medial compartment arthrosis on the right (the latter slightly worsened as compared to April 2003 x-rays).  He diagnosed worsening right knee function with internal derangement and concluded that the right knee was failing as a result of the Veteran overloading and protecting the left knee.

In July 2004, Dr. Megariotis evaluated the Veteran's knees, spine and shoulder, diagnosed, in part, persistent bilateral knee internal derangement, and opined that the Veteran's signs and symptoms represented after effects, complications and progression of his service-related trauma.

In October 2005, Dr. Megariotis again saw the Veteran for right knee complaints and, contrary to his prior opinion, opined that the right knee was worsening the Veteran's service-connected left knee and back conditions.

In November 2005, Dr. Megariotis ordered magnetic resonance imaging, which showed that the Veteran had a torn medial meniscus, osteochondral changes and patellofemoral arthrosis on the right.  He indicated that this condition resulted from service-related injury.

In a November 2007 report, the Veteran's chiropractor noted that the Veteran presented with various symptoms, but did not mention the right knee, and described how service-related injury had caused a general weakening of the supportive tissue structure, giving rise to spinal instability.  He further explained that this instability allowed misalignment of vertebral bodies, posterior joints and the involved spinal segment and compressed emitting posterior nerve roots by a pincer-type movement.  He did not specifically discuss the Veteran's right knee.

In March 2008, Dr. Megariotis linked internal derangement of the Veteran's right knee to service-related traumata, complications of those traumata and progression.

In June 2008, Dr. Turner submitted a letter on behalf of the Veteran in support of various claims, including service connection for a right knee disability.  She then noted that the Veteran had been under her care for multiple service-related injuries, including the bilateral lower extremities, but she did not relate the right knee disability to a service-connected disability.  Rather, she found that the Veteran's service-connected lower back pain was due, in part, to right knee injuries.  Seemingly referring to the back disorder, she concluded that the Veteran's current condition was the result of progressive degenerative problems directly related to in-service trauma.

In a report of a VA orthopedic examination conducted in June 2011, after reviewing the claims file, recording the Veteran's medical history, conducting a physical evaluation and ordering x-rays, which showed mild narrowing of the medial tibiofemoral right knee joint, the VA examiner concluded that the Veteran's right knee complaints were less likely than not due to his military service or service-connected right ankle disability.  The examiner based this conclusion on a finding that the Veteran had no anatomical deformity of the right knee, including no deviation of the knee from midline or malalignment from the right ankle surgery.

Following a September 2013 VA examination, another examine concluded that the Veteran's current right knee condition is less likely as not caused or aggravated by his service-connected conditions.  Subjective complaints as well as excessive guarding and poor effort on exam were out of proportion to objective findings.  There were no objective findings of ligamentous, meniscal, or patellofemoral pathology on examination.  There was no evidence of right knee degenerative changes on x-ray, whereas there were very mild degenerative changes in the left knee (which could be normal for the patient's age).

The July 2004, October 2005, November 2005, March 2008, and June 2008 opinions do not provide adequate rationales to support the underlying conclusions reached.  Therefore, they hold very little probative weight.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Moreover, the August 2003 opinion of Dr. Megariotis is at odds with subsequent statements made by him.  On one date, he indicates that the right knee disability results from the service-connected left knee disability.  On other dates, he indicates that it results generally from other service-connected disabilities.  On yet another date, he indicates that the service-connected disabilities result from the right knee disability.  These inconsistent opinions reduce Dr. Megariotis's credibility.  In addition, the August 2003 opinion is not shown to have been based on a review of the claims file or the other treatment records contained therein.

In contrast, the September 2013 VA opinion was based upon a review of the claims file, and provides a single opinion with supporting rationale as to why the Veteran's right knee disorder is not caused or aggravated by his service-connected disabilities.  It is also generally supported by the findings of the June 2011, which notably addressed only the relationship between the right knee and right ankle conditions.  For these reasons, the Board finds the September 2013 opinion to be the most probative in determining the etiology of the Veteran's right knee condition, and therefore service connection for that condition on a secondary basis is not warranted.

The Board has also considered the Veteran's own statements regarding the etiology of his disability.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of providing a competent medical opinion.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the potential relationship between a right knee condition and other orthopedic disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 


ORDER

Service connection for a right knee disorder is denied.


REMAND

With respect to the Veteran's claim for service connection for a left ankle condition, additional development is required.  Specifically, the claim was previously remanded to obtain a VA opinion as to whether a left ankle condition was caused by a low back disorder, and whether the condition was aggravated by the low back, right ankle, or low back disabilities.

A VA examination was conducted in September 2013.  While the examiner concluded that the Veteran's left ankle condition was not due to his service-connected conditions or his right knee condition, he did not address whether the left ankle condition was aggravated by any service-connected conditions.  Therefore, the opinion is inadequate and corrective action must be taken.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the examiner who performed the September 2013 VA examination.  The examiner must review the claims file, and then provide an opinion as to whether it is at least as likely as not that "very mild" degenerative joint disease is aggravated by residuals of a right ankle fracture, degenerative disc disease of the lumbar spine, and/or osteoarthrosis of the left knee.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All opinions must be supported by clear explanations.  If the examiner is unable to offer an opinion without resorting to speculation, he must indicate why this is the case.

If the September 2013 VA examiner is not available, then the claims file should be forwarded to another appropriate examiner, who must comply with the above instructions.

2.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

3.  After the requested development has been completed, readjudicate the merits of the Veteran's claim for service connection for a left ankle condition based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


